In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                  No. 02-19-00187-CV

IN THE MATTER OF THE                        §   On Appeal from Probate Court No. 1
GUARDIANSHIP OF MAY K. JONES, AN
INCAPACITATED PERSON                        §   of Denton County (PR-2014-00591-01)

                                            §   August 18, 2022

                                            §   Memorandum Opinion by Justice Womack

                            JUDGMENT ON REMAND

       This appeal is on remand from the Texas Supreme Court.

       This court has again considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed.

       It is further ordered that appellants Kathy Jones-Hospod and Judy Jones shall

bear the costs of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Dana Womack
                                           Justice Dana Womack